F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit

                                                                            March 19, 2007
                         UNITED STATES COURT OF APPEALS
                                                                          Elisabeth A. Shumaker
                                      TENTH CIRCUIT                           Clerk of Court



 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,                               No. 05-2088
 v.                                                            No. 05-2090
                                                         District of New Mexico
 JOSE MANUEL MADRID, JR. and                            (D.C. No. CR-03-847-JC)
 STEVE MADRID,

           Defendant - Appellants.

                                   ORDER AND JUDGMENT *


Before MURPHY, HOLLOWAY and HARTZ, Circuit Judges.


                                             I

       The following Parts I thru III-C are entered for the court by Judge Holloway. Part

III-D is being entered by Judge Hartz for the majority of this panel as the judgment of the

court. Judge Holloway dissents from the majority’s order and judgment on Mr. Jose

Madrid’s sentence, and that partial dissent by Judge Holloway follows.

       Defendant-Appellant Steve Madrid and his brother, Defendant-Appellant Jose

Manuel Madrid, Jr., were jointly indicted and convicted at trial of charges related to

trafficking in methamphetamine in the District of New Mexico. Each now brings a direct



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P.32.1 and 10th Cir. R. 32.1.
appeal. We will address both appeals together.

      Defendant-Appellant Steve Madrid was charged in a superseding indictment on six

counts and convicted at jury trial on all six. Count I was a charge against Steve Madrid

and Jose Madrid of conspiracy to possess with intent to distribute 500 grams or more of a

mixture containing methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) & 846, from

on or about September 1, 2001, to on or about April 17, 2003. Counts II, IV, and V were

discrete charges against Steve Madrid of distribution of methamphetamine. Count III

charged Steve Madrid with brandishing a firearm during and in relation to a drug

trafficking offense, and Count VI charged possession by him of a firearm in furtherance

of a drug trafficking offense. Defendant-Appellant Jose Madrid was charged only in

Count I and, as noted, was convicted on that charge.

      Steve Madrid was sentenced to 235 months on the conspiracy and trafficking

counts and, as required by statute, was given consecutive sentences on the firearms counts

– 84 months on Count III and 300 months on Count VI – for a total sentence of 619

months of imprisonment. Steve Madrid was also sentenced to five years of supervised

release and was ordered to pay a special assessment of one hundred dollars on each count

for a total of six hundred dollars. Jose Madrid was sentenced to 292 months’

imprisonment and five years’ supervised release, and was ordered to pay a special

assessment of one hundred dollars.

                                            II

      The government called fourteen witnesses at trial. Of these, three were records

                                            -2-
custodians for telephone companies, eight were law enforcement officers, and three were

cooperating witnesses who implicated themselves in drug trafficking by their testimony.

For purposes of this appeal, it will suffice to sketch the testimony of only a few of these

witnesses, most prominently the cooperating witnesses.

       Melissa McKelvey testified that in June 1999 both Defendants came to her house

to collect a drug debt. Both carried pistols tucked into the backs of their trousers. In

2001, McKelvey began dealing with the Defendants again, selling two ounces of

methamphetamine at least once a week for several months before she was arrested.

       John Wesley Cook testified to drug transactions with Steve Madrid beginning in

September 2001. Cook had been “fronted” a pound of methamphetamine from Steve

Madrid (that is, given the drug first, with payment to follow later), and, Cook testified he

had been unable to pay the $13,000 price for it because Eric Demoss, an employee of

Cook’s who had introduced him to Steve Madrid and who was to help him sell the

methamphetamine, had absconded with most of the drug. About two weeks later, Steve

Madrid started calling him, wanting payment for the drug. Cook testified that when he

said that he could not pay and explained why, Steve Madrid made threatening statements.

Cook said that he and his family were threatened, that Steve Madrid called him “a couple

of times,” and that another man whom he did not know also “was calling me.”

       About a week after the first of these phone calls, or about three weeks from the day

that he had received the pound of methamphetamine, Steve Madrid, accompanied by

three or four other men and one woman, confronted Cook to demand payment of the debt.

                                             -3-
Cook said that he did not recall how he “met up” with the group. He said that he went

with the group to Eric Demoss’s girlfriend’s house, and that in the backyard of that

residence, Steve Madrid and his companions threatened Cook. Cook said that all of the

members of the group except the lone woman were armed. The guns he saw were all

pistols except for one that he said looked like a sawed-off shotgun.

       Cook testified that he was arguing with Eric Demoss about the money, and said

about Steve Madrid and his companions: “They’re out with the guns, threatening,

yelling, screaming at us.” (I Tr. Trans. 14.) He said that the guns were pointed “around.”

Cook testified that he gave them $800, all of the money he had, and Madrid agreed to

give him more time to pay the balance.

       Cook did pay $4,000 to some of Steve Madrid’s associates about a week later,

money which he had borrowed, and explained that he believed that Demoss and his

girlfriend should be responsible for the balance of the debt because they had taken the

drugs. Cook believed at first that his partial payment and explanation had been accepted,

but after some days had passed, Steve Madrid began calling him and demanding the rest

of the money.

       Cook testified that, at Steve Madrid’s suggestion, he began selling

methamphetamine for Madrid to pay off the balance of the debt and that he did this for

six to eight months, from about October 2002 until his house was “raided” in May 2003.1

       1
        Mr. Cook’s testimony was inconsistent about the dates. In cross-examination, he
was asked about his earlier interview with an agent in which he had said that he dealt
about three ounces several times per week for the period of December 2001 to May 2002.

                                            -4-
During that time, Cook sold three ounces of methamphetamine for Madrid about three

times a week.

       At some point, one of the associates of Steve Madrid with whom Cook had dealt

told Cook that Steve and his brother Jose, who was often called “Joel,” were “having

problems,” and that Cook needed to meet Joel because “Steve was no longer in the

picture.” A meeting was arranged and Jose Madrid told Cook that Cook should deal with

him in the future instead of with Steve. Thus, Cook also got methamphetamine from

Defendant Jose Madrid. The arrangements were the same, Cook said. He received the

same amounts at the same frequency while dealing with Jose Madrid.

       Another cooperating witness, Kim Gaivan, testified regarding her dealings with

Steve Madrid. After she had agreed to cooperate with authorities, she had begun

recording telephone conversations with her supplier, who was known as “Sugar.” Several

recorded calls were played for the jury. In one of these calls, Ms. Gaivan had called a

number where she thought she might reach Sugar and instead had a conversation with

Steve Madrid. Steve Madrid told her that he would have Sugar call her back. Ms. Gaivan

said that she had never met Steve Madrid. Nevertheless, perhaps because he believed Ms.

Gaivan to have known Sugar, Steve Madrid offered to supply methamphetamine to her

during a subsequent telephone contact. Ms. Gaivan arranged to come “to Roswell” on

April 2, 2003, to meet Steve Madrid and pick up the methamphetamine he had agreed to

sell her.

       Upon arriving in Roswell, Ms. Gaivan met with agents to set up the procedures for

                                            -5-
what agents refer to as a “controlled buy.” Officers accompanied her on her way to the

place where the deal was to be done and remained at a distance until she came out again.

The place was a mobile home that she referred to, without objection, as “Steven’s.”

When asked the address of the place, she said only that it was on “Anasazi,” without

specifying a city. Upon entering a bedroom of the home where Steve Madrid and another

man were, she saw a long gun, “like a rifle,” on the floor. This scared her, and Steve

Madrid reassured her: “I must have been staring at it. Steven said, ‘Oh, it’s just a BB

gun.’” (I Tr. Tran. 121.) Ms. Gaivan said that she did not know enough about guns to

know whether it was a rifle or, as defendant Steve Madrid had said, a BB gun.

       Steve Madrid then gave her about 104 grams of methamphetamine, which he got

from a cabinet or dresser in the room. He also gave Ms. Gaivan a card with three

telephone numbers hand-written on it, to facilitate future contacts. He explained that one

of the phone numbers was his brother’s. Ms. Gaivan said that at that time she “was

reaching him through his brother.” Upon leaving the mobile home, Gaivan returned to

Roswell and turned over the methamphetamine and the card to officers.

       Two of the officers who were on the surveillance team that followed Ms. Gaivan

to the site of the April 2, 2003, controlled buy also testified. Dean Cook, an agent with

the Drug Enforcement Agency (DEA), testified that he was one of “close to a dozen

agents and officers” who met Ms. Gaivan at Roswell prior to her going to the mobile

home. Agent Cook testified that Ms. Gaivan, who was driving her own car, first went

about three or four miles south of town to a convenience store where she made another

                                            -6-
telephone call (which she later testified was to Steve Madrid) and was given directions to

go to a house a little further south and then east on Anasazi Road. Agent Cook described

the setting as rural and remote, so that the officers could not get too close. The officers

did see Ms. Gaivan pull into the driveway.

       Another DEA agent, Mike Murphy, also testified about the events of April 2,

2003, although that was only a small part of his testimony. He was asked by the

prosecuting attorney, without objection, about the April 2 purchase where Ms. Gaivan

“met with Steve at his house.” He also said that the town of Dexter is about 15 miles

south of Roswell, a fact that will enter into our discussion infra.

       Two weeks after the first controlled buy, on April 15, 2003, Gaivan met Steve

Madrid at a parking lot in Roswell and gave him $4,600 for the methamphetamine she

had received on April 2 and got an additional amount of methamphetamine to sell.

       On April 17, 2003, DEA agents served a search warrant at Jose Madrid’s residence

in Roswell and on a mobile home located at 29 Anasazi Road, Dexter, New Mexico.

Agent Gerald Maestas of the DEA testified without objection that the Dexter residence

was the home of Steve Madrid. Steve Madrid and two others were present, and Steve

Madrid was arrested then, as the officers also had an arrest warrant for him. The officers

found no drugs, but they did find $2,300 on Steve Madrid and drug paraphernalia and two

firearms in the house. The two firearms were in different bedrooms of the abode. The

rifle, along with considerable paraphernalia, was found in a bedroom that apparently was

not being used as a bedroom at the time.

                                             -7-
       That room was in disarray with chairs and trash scattered about. A day planner or

journal of some kind was also found in that room, with entries in it that an agent testified

appeared to record drug transactions. Some of the paraphernalia was found in or on a

dresser in that room. A pistol was found in the other bedroom. The officers also found a

photograph of Steve Madrid and three others, and an outdated (1995) voter identification

card that had been issued to Steve Madrid, which showed a different address in Dexter.

There was also a business card from a gun store on which had been handwritten a receipt

for the purchase of a pistol sold in 2001 to Steve Madrid.

                                             III

       On appeal, each Defendant challenges his sentence, and Steve Madrid challenges

his convictions on the two weapons counts under 18 U.S.C. § 924(c).

                                              A

       Steve Madrid contends that the evidence was insufficient to support the jury’s

verdict of guilty on Count VI, possession of a firearm during and in relation to a drug

trafficking offense. We review the sufficiency of the evidence de novo, viewing the

evidence and all reasonable inferences therefrom in the light most favorable to the

verdict. See United States v. Dashney, 117 F.3d 1197, 1202 (10th Cir. 1997).

       The verdict form used in this case required the jurors, if returning a guilty verdict

on Count VI, to specify which of the two weapons seized in the execution of the April 17

search warrant was possessed in connection with the conspiracy charged in Count I (or

the jurors could have found that both were so possessed). The jurors found Defendant

                                             -8-
Steve Madrid guilty as to the rifle that had been found in the closet of one of the

bedrooms of the mobile home and not guilty as to the pistol that had been found in the

other bedroom. Steve Madrid now asserts that the evidence was insufficient in two ways:

insufficient to show that it was he who possessed the rifle and insufficient to show that

possession was in connection with a drug offense. See United States v. Avery, 295 F.3d

1158, 1172 (10th Cir. 2002) (“Obtaining a conviction under the ‘possession’ prong of §

924(c)(1) requires the government to prove (1) that the defendant possessed a firearm and

(2) that the possession was ‘in furtherance of’ a drug trafficking offense . . . .”).

       First, we reject the contention that the government failed to prove that the mobile

home on Anasazi Road, where the rifle was found in execution of the search warrant and

the arrest warrant, was the residence of Defendant Steve Madrid. Counsel has failed in

the obligation to tell us where in the record we may find that the issue was raised in the

district court. 10th Cir. R. 28.1(C)(2). In fact, it seems fairly clear that the issue was not

raised below.2 References in testimony to the location as the residence of Steve Madrid

were made without objection. Even more telling, counsel for Mr. Madrid also referred to

the location as “Steve Madrid’s residence” in cross-examining Agent Maestas about the

execution of the search warrant. (I Tr. Tran. 282.) Among the items seized in executing

       2
        On our own motion, we ordered the record supplemented with the full trial
transcript, which Appellant’s counsel failed to provide. That transcript does not,
however, include closing arguments of counsel. We decline to investigate further in the
likely vain hope of turning up something to show that the issue was raised below. We
note that when counsel moved for a judgment of acquittal on Count VI, he did not suggest
that the government had failed to prove that the mobile home was Defendant Steve
Madrid’s residence.

                                              -9-
the search warrant were an out-of-date voter registration card in Steve Madrid’s name

(which showed a different address) and a receipt made to Steve Madrid for a firearms

purchase in 2001.

       The evidence presented to prove that the place searched on April 17 was the

residence of Steve Madrid was not overwhelming. But because the issue was not raised

at trial and because we must view the evidence in the light most favorable to the jury

verdict, we conclude that the evidence was sufficient to show that the place was Steve

Madrid’s residence – or at least a place over which he could exercise some control.

       Defendant Steve Madrid’s argument that the evidence was insufficient to show

possession of the rifle is not entirely dependent, however, on this point. He also asserts,

albeit rather circuitously, that the elements of constructive possession were not

sufficiently established. The factual predicate for this contention is that the home was

occupied by three persons at the time the weapon was found, and the room in which it

was found did not appear to have been used as a bedroom. Thus, Defendant Steve

Madrid argues, the mere presence of the rifle in the closet in that bedroom is insufficient,

standing alone, to prove that he constructively possessed the rifle.

       The government’s evidence consisted of more than the mere presence of the rifle

in a closet in Steve Madrid’s residence, however, and we conclude that the evidence was

sufficient. And the same evidence also answers Steve Madrid’s final point in this

challenge, in which he argues that there was not a sufficient showing that the weapon was

possessed “in furtherance of” the drug trafficking conspiracy as alleged in the indictment.

                                            -10-
Therefore, we will discuss these two contentions together.

       The principles of constructive possession are well established:

       Constructive possession, we have explained, exists when a person
       “knowingly has ownership, dominion, or control over” the particular object.
       In “most cases,” constructive possession over an object “may be inferred if
       a defendant had exclusive possession of the premises” where the object is
       found, but constructive possession may also be found in joint occupancy
       cases where the government demonstrates “some connection or nexus
       between the defendant and the firearm or other contraband.”

Avery, 295 F.3d at 1177 (internal citations omitted). Evidence that possession of the

firearm was in furtherance of a drug trafficking crime is sufficient if it shows “that the

defendant’s firearm possession ‘furthered, promoted or advanced his illegal drug

activity.’” Id. at 1180 (quoting United States v. Iiland, 254 F.3d 1264, 1274 (10th Cir.

2001)). Further,

       a firearm that is kept available for use if needed during a drug transaction is
       possessed “in furtherance of” drug trafficking . . . as long as such
       possession “in furtherance of” is the intent of the drug trafficker. Such
       intent would necessarily be subject to proof by circumstantial evidence, and
       factors such as the type of drug activity being conducted, the accessibility
       of the firearm, the type of firearm, the legal status of the firearm, whether
       the firearm is loaded, the proximity of the firearm to drugs or drug profits,
       and the time and circumstances under which the firearm is found would be
       relevant and helpful to a jury in determining the intent with which the
       weapon was possessed. The mere possession of a firearm in proximity to
       drugs or drug proceeds would not require a finding that a weapon was
       possessed in furtherance of drug trafficking, but could be considered by the
       jury along with other evidence in arriving at a decision as to intent.

United States v. Basham, 268 F.3d 1199, 1208 (10th Cir. 2001).

       In opposing Defendant Steve Madrid’s motion for judgment of acquittal at trial,

the government argued, as it does on appeal, that the “in furtherance” requirement was

                                             -11-
met by evidence that the cooperating witness, Ms. Gaivan, saw a long barreled gun on the

floor of the bedroom where she made a controlled buy from Steve Madrid on April 2, just

15 days before the rifle was found in execution of the search warrant. But Mr. Madrid

contends that the prosecution failed to prove that the mobile home at which Ms. Gaivan

saw a gun was the same mobile home at which the search warrant was executed, pointing

to the fact that she described the place where she met Steve Madrid as near Roswell,

while the government’s witnesses testified that the search warrant was executed at an

address in Dexter.

       As noted supra, Agent Cook testified that on April 2, 2003, he was among the

officers who followed Kim Gaivan as she went to meet Steve Madrid. Agent Cook said

that Ms. Gaivan first drove three or four miles south of Roswell and then stopped to make

a telephone call. After that call, she proceeded “a little ways south of there and then back

east on – I think Anasazi was the name of the road.” (I Tr. Trans. 95.) Thus, the

evidence roughly established that the location of the mobile home at which Ms. Gaivan

got methamphetamine from Steve Madrid was more than three miles south of Roswell.

Taking the evidence in the light most favorable to the jury verdict, as we must, the

location may well have been five or more miles south of Roswell. There was testimony

that Dexter is about 15 miles south of Roswell. This evidence does not preclude the

possibility that the mobile home on Anasazi Road may have had a Dexter address, even if

it was closer to Roswell than to Dexter.

       The evidence on this point was certainly not overwhelming, and in light of the fact

                                            -12-
that the conviction on Count VI added 25 years to an already very substantial term of

imprisonment, the relative thinness of the evidence does not speak well for the

government’s presentation of its evidence. But we are convinced that the problem is in

the presentation, rather than the substance, of the evidence. The prosecution certainly

should have elicited more testimony to eliminate the confusion caused by the fact that the

residence had been described as either outside Roswell or as having a Dexter address.

But as with the question whether it was the residence of Steve Madrid, we believe that the

fact that the point was not raised below by counsel for the Defendant likely is a primary

reason for the relatively slim evidence on this point. In any event, the strongest evidence

is that Ms. Gaivan, in her testimony, identified Government Exhibit 31 as a photograph of

a dresser in the bedroom in which she met Steve Madrid on April 2 and from which he

obtained the methamphetamine he gave her. That exhibit was later identified by Agent

Maestas as being a photograph of the dresser in the unoccupied bedroom of the mobile

home searched on April 17, which was next to the closet in which the rifle was found.

       We conclude, then, that the evidence was sufficient to show that the transaction

described by Ms. Gaivan took place in the same room of Mr. Steve Madrid’s residence

where the rifle was found by the officers executing the search warrant fifteen days later.

The final question, then, is whether this evidence provided a legally sufficient basis for

the jury to find that the rifle was possessed in furtherance of the drug conspiracy. We

think that the evidence was sufficient for the jurors to find that the rifle found in the closet

on April 17 was the same rifle that had been on the floor of the same room during the

                                             -13-
controlled buy on April 2. That inference certainly did not have to be drawn by the jury,

but we conclude that it was a reasonable inference which the jury could have, and

apparently did, draw.3

       Thus, we have not only a rifle that was in very close proximity to drug

paraphernalia when found, but also one that apparently had been in plain view during one

specific drug transaction and which had startled the cooperating witness who participated

in that transaction. And the jurors had heard expert testimony from officers about the

prevalence of weapons in their experience in drug investigations and the perceived

advantages to dealers in illicit drugs of weapons to protect their activities. We conclude

that the evidence was sufficient to support the guilty verdict against Steve Madrid on

Count VI, possession of a firearm in furtherance of a drug trafficking offense.

                                             B

       Mr. Steve Madrid also challenges the sufficiency of the evidence on Count III,

which charged him with brandishing a firearm during and in relation to a drug trafficking

offense. Mr. Madrid’s contention on this issue is that the testimony of John Cook was

insufficiently specific to show that the alleged act had occurred at the time and place

alleged in the indictment. The indictment alleged that the incident occurred in Eddy

       3
         The previously mentioned fact that the jurors found defendant not guilty of
possessing, in furtherance of the drug trafficking conspiracy, the pistol found in the other
bedroom, very strongly suggests that the jurors’ decision to convict as to the rifle was
based on the fact that Ms. Gaivan’s transaction had occurred in the room where the rifle
was found fifteen days later. This in turn strongly suggests that they found that it was, in
fact, the same weapon, in spite of Ms. Gaivan’s inability to say whether the long-barreled
object she saw was a rifle or merely a BB gun.

                                            -14-
County, New Mexico, on or about October 2001.

       Mr. Cook testified that he met Steve Madrid in September 2001, and that the

incident in which the gun was brandished occurred about three weeks later. This is

sufficient to establish that the incident occurred “reasonably near” the date alleged in the

indictment, which is legally sufficient to support the conviction. See United States v.

Castillo, 140 F.3d 874, 885 (10th Cir. 1998).

       Steve Madrid also asserts, however, that the evidence showed only that the

incident occurred in the backyard of Eric Demoss’s girlfriend’s house and is “utterly

silent” about where this house may have been. On this, Defendant is correct. Once again,

however, there is no indication that this issue was raised in the district court. The

government’s brief does not respond to this point.

       Under section 924(c), all sentences are to run consecutively to any other sentence,

and Steve Madrid was sentenced to another seven years because he was convicted on

Count III. But that was not the greater part of the effect the conviction on this count had

on the overall sentence. Because he was convicted on Count III, Mr. Madrid’s sentence

on Count VI became a subsequent conviction, and under subsection 924(c)(1)(C) his

sentence on Count VI was therefore a mandatory minimum of 25 years, instead of a

mandatory minimum of five years, to be served consecutively to any other sentence.

Thus, the conviction on Count III indirectly accounts for 324 months, or 27 years, of the

619-month sentence meted out to Mr. Madrid.

       Both sides must have realized as they prepared for trial that this would be the

                                             -15-
inexorable consequence of conviction on both of these section 924(c) counts, and on

appeal it is one of the basic facts of the case. Given the consequences of the conviction

on Count III, the performance of counsel on both sides is quite lamentable. At trial, the

government utterly failed to introduce evidence of the place at which the act occurred,

and counsel for Steve Madrid failed to raise this deficiency. On appeal, neither side cites

the plain error standard, nor any authority to guide our analysis of the issue. Again, the

government does not address this deficiency in the evidence.

       We review the issue for plain error only. The standards for plain error review are

familiar.

       [T]he error must (1) be an actual error that was forfeited; (2) be plain or
       obvious; and (3) affect substantial rights, in other words, in most cases the
       error must be prejudicial, i.e., it must have affected the outcome of the trial.
       . . . . Given plain error that affects substantial rights, an appellate court
       should exercise its discretion and notice such error where it either (a) results
       in the conviction of one actually innocent, or (b) “seriously affect[s] the
       fairness, integrity or public reputation of judicial proceedings.”

United States v. Keeling, 235 F.3d 533, 538 (10th Cir. 2000) (quoting United States v.

Olano, 507 U.S. 725, 736 (1993)) (internal citations omitted).

       At first blush it might seem that the failure to provide any evidence of the location

of the place where the gun was brandished, other than that it occurred in someone’s

backyard, would be error that is plain. Venue is an element of the offense that must be

proved. United States v. Cryar, 232 F.3d 1318, 1323 (10th Cir. 2000). Proof that an

offense occurred at someone’s residence, without proof of the location of that residence,

is insufficient to establish venue where the nature of the crime and the evidence shows

                                             -16-
that the crime occurred at some single, distinct location. See United States v. Evans, 318

F.3d 1011, 1021-23 (10th Cir. 2003) (venue not proved for charge of attempted

manufacture of methamphetamine and possession of ephedrine and pseudoephedrine with

the intent to manufacture methamphetamine). So, if the charge here were, for example,

simple assault based on the brandishing of the weapon, the failure to prove that act

occurred within Eddy County, New Mexico, as charged in the indictment, might well be

plain error. But the nature of the crime alleged here is not so straightforward as simple

assault, and this is important for our analysis.

       The location of a charged offense “must be determined by the nature of the crime

alleged and the location of the act or acts constituting it.” United States v. Cabrales, 524

U.S. 1, 6-7 (1998). Not all crimes occur in a single location. Congress has provided that:

“Except as otherwise expressly provided by enactment of Congress, any offense against

the United States begun in one district and competed in another, or committed in more

than one district, may be inquired of and prosecuted in any district in which such offense

was begun, continued, or completed.” 18 U.S.C. § 3237(a).

       Therefore, we must look to the nature of the crime alleged. Count III charged that

“[i]n or about October 2001, in Eddy County,” Defendant Steve Madrid brandished a

firearm “during and in relation to a drug trafficking offense” and specifically the offense

of distribution of a mixture and substance containing methamphetamine as charged in

Count II of the indictment. Count II charged that Defendant Steve Madrid “distributed 50

grams and more of a mixture and substance” containing methamphetamine “[i]n or about

                                             -17-
September 2001, in Eddy County, in the State and District of New Mexico . . . .”

       In spite of the limitations created by a record that does not include the opening and

closing statements by counsel and briefs that offer no guidance at all in our analysis of

this issue, we still can determine with confidence from the evidence and from the alleged

connections between Count II and Count III that Count II is based on the sale of

methamphetamine to cooperating witness John Cook. Cook testified that his first

purchase of methamphetamine from Steve Madrid occurred in September 2001. We can

further determine with confidence that it was his testimony which established the

brandishing incident on which Count III clearly must have been based, as he was the only

witness to testify to seeing Defendant brandish a gun, as opposed to merely carrying one.

Mr. Cook testified that the brandishing incident occurred about three weeks after he had

received the methamphetamine from Defendant Steve Madrid and that Steve Madrid was

demanding payment for that first delivery when the incident occurred. This is reflected in

the indictment’s placement of Count II in September 2001 and Count III in October 2001.

       For the crime alleged in Count III to have occurred both “during” and “in relation

to” the distribution of methamphetamine alleged in Count II, it must have been the

government’s theory that the transaction can be viewed as having been on-going three

weeks after the delivery of the drug, when Defendant Steve Madrid attempted to collect

payment from witness Cook. This in the only cogent theory that we can infer from the

allegations and the evidence.

       It is in this context that we must approach the first step in the plain error analysis,

                                             -18-
determining whether there was error. Again, if the allegations and the evidence had been

of a single event, such as a simple assault with the gun, then clearly there would have

been error. On the other hand, if the brandishing of the weapon had been alleged to have

occurred in connection with a kidnaping that involved acts taken both in New Mexico and

outside that state, then under United States v. Rodriguez-Moreno, 526 U.S. 275 (1999),

there might be no error assuming that some of the acts were proven to have occurred in

New Mexico. Certainly in this case it was proven that most of Steve Madrid’s acts were

done in New Mexico.

       Whether there was a failure to prove venue in this case then must be seen as

turning on whether the drug transaction alleged in Count II must be viewed as a “point-in-

time offense,” to use a phrase from Rodriguez-Moreno. In that case, the Court rejected

the contention that the section 924(c) offense of using and carrying a firearm during and

in relation to a kidnaping was a “point-in-time” offense. Even though the evidence in that

case had shown use of a firearm only in Maryland, the Court held that venue was proper

in New Jersey, and would have been proper in any state in which the kidnap victim had

been held by his captors. If it is permissible for a drug transaction to be viewed as on-

going from the time of delivery of the drug until at least the effort to collect the payment

for the drug three weeks later, like the kidnaping in Rodriguez-Moreno, then the evidence

at trial which showed that the delivery of methamphetamine charged in Count II took

place in New Mexico, apparently would be sufficient to establish venue for Count III in

New Mexico, no matter where that collection attempt involving brandishing the weapon

                                            -19-
had occurred. Our research has not led us to a case that directly addresses this issue.

       We need not decide that issue, however. It is sufficient to conclude, as we do, that

if there was error in failing to prove that the brandishing occurred in New Mexico, it was

not plain error, based on the allegations and the evidence in this specific case. We have

gone to great lengths to develop this argument, which is only suggested by Defendant’s

brief with its focus solely on the lack of evidence to show where the gun was brandished

and its failure to analyze the consequences of that fact within the proper plain error

framework.

       We will, however, note two other considerations that also weigh in favor of our

decision that there is no plain error here. First, “this court and others have consistently

treated venue differently from other, ‘substantive’ elements of a charged offense.” United

States v. Miller, 111 F.3d 747, 749 (10th Cir.1997). “We have also applied a more

relaxed standard for finding waiver of venue rights than for finding waivers of other

constitutional rights in criminal trials.” Id. at 750.

       Second, this error, if there was error, is one that might have been cured at trial had

defense counsel raised the point. The trial judge would have had the discretion to allow

the government to re-open its case for the purpose of asking the witness whether he knew

if the incident occurred in Eddy County, as alleged in the indictment. See United States v.

Bolt, 776 F.2d 1463, 1471-72 (10th Cir. 1985); United States v. Hinderman, 625 F.2d

994, 996 (10th Cir. 1980). Because the error, if any, could have been corrected at trial, in

the district court’s discretion, it is quite unlikely that we could have found it to be a defect

                                              -20-
which “seriously affects the fairness, integrity or public reputation of judicial

proceedings.” Olano, 507 U.S. at 736. To rule otherwise could create a perverse

incentive for counsel to refrain from raising the defect at trial in hopes of an acquittal on

appeal, knowing that if the issue were raised at the close of the prosecution’s evidence,

the trial judge might allow the government to reopen its case.

                                              C

       Before we analyze the sentencing issues presented in these appeals, we will outline

the essential background in which the district judge made his sentencing decisions. As

noted, the superseding indictment charged that both defendants conspired to possess with

intent to distribute 500 grams or more of a mixture containing methamphetamine.

Conviction on this count provided a baseline drug quantity for determining the offense

level under the Sentencing Guidelines, but the Presentence Report (PSR) in each case

reviewed the trial evidence and recommended a finding of a significantly larger quantity

of methamphetamine.

       The PSR in each case noted that the methamphetamine that Ms. Gaivan had

obtained from Steve Madrid had been turned over to officers immediately after the

transactions and had subsequently been weighed and tested for purity. The PSR recited

the trial testimony of these findings. The drug provided first to Ms. Gaivan was

determined to be 65% pure and to weigh 105.7 grams, yielding 68.71 grams of “pure




                                             -21-
(actual) methamphetamine.” 4 The drug provided to Ms. Gaivan the second time was

determined to be 66% pure and to weigh 218.8 grams, yielding 144.4 net grams of actual

methamphetamine.

       In addition, the PSR in each case included estimates of the amounts of

methamphetamine that had been delivered to co-operating witnesses John Cook and

Melissa McKelvey, again as based on the trial testimony. The Probation Office estimated

in the PSR that Mr. Cook was obtaining three ounces of methamphetamine three or four

times per week for approximately six months. The PSR estimate was then based on three

deliveries per week over 26 weeks, for 6,552 grams of methamphetamine. To this

estimate, the PSR added one pound based on the initial delivery to Mr. Cook, thus

arriving at a total of 7006 grams or 7 kilograms.

       As to the methamphetamine provided to Ms. McKelvey, the PSR noted that she

had testified that she could not recall how much of the drug she had obtained on each

occasion and proceeded to estimate the total quantity “by calculating the bottom range of

what she estimated.” The PSR thus estimated that she had obtained one ounce per week

over a period of five months in 1999 (which the writer of the PSR called a “very low

estimate”), for a total of 560 grams of a mixture containing methamphetamine. Similarly,



       4
         Both the statute, 21 U.S.C. § 841(b)(1)(A)(viii), and the applicable guideline,
USSG § 2D1.1(c)(2), separately address pure or actual methamphetamine and mixtures
containing methamphetamine. In order to provide standards for cases involving different
drugs or, as here, some quantities of pure methamphetamine and some quantities of a
mixture containing methamphetamine but of unknown purity, the Guidelines direct the
district courts to convert drug quantities to an equivalent quantity of marijuana.

                                            -22-
the PSR estimated that Ms. McKelvey obtained one ounce per week over a five month

period in 2001, or 560 grams in that period, for a total of 1120 grams.

       Taking all of the drug quantity evidence together, the PSR in each case arrived at

an estimate (as corrected by the prosecutor at the sentencing hearing) of 213.4 grams of

“pure (actual) methamphetamine” and an additional 8.12 kilograms of a mixture and

substance containing methamphetamine. After converting these quantities to their

“marijuana equivalent,” see n.4, supra, the PSR in each case arrived at a base offense

level of 36.

       The offense level for each defendant was increased on the basis of his role in the

offense, and Jose Madrid’s offense level was also increased for his having possessed a

firearm in connection with the conspiracy. (Steve Madrid’s offense level was not

increased similarly because he had been separately charged and convicted on two counts

related to firearms, which increased his ultimate sentence much more dramatically than

his brother’s was increased by the offense level enhancement.) The resulting guidelines

range for Jose Madrid was 292 to 365 months. The resulting guidelines range for Steve

Madrid was 235 to 293 months, with the additional 84 months from Count III and 300

months from Count VI to be served consecutively to any guidelines sentence, as required

by statute. As noted, the judge sentenced Jose Madrid to 292 months and Steve Madrid to

619 months (235 plus 384), using the low point of the guidelines range for both.

       Each defendant contends that the trial judge erred in determining his sentence by

applying the sentencing guidelines mandatorily in contravention of United States v.

                                            -23-
Booker, 543 U.S. 220 (2005). The district court sentenced both Defendants at the

conclusion of a sentencing hearing conducted on March 21, 2005, just two months after

the landmark Booker ruling. Although the transcript shows that the trial judge did not

expressly acknowledge that the guidelines were no longer to be applied mandatorily after

Booker, the arguments by counsel directly addressed the point. For example, the

prosecutor referred to the remedial holding of Booker, saying, “they fixed it by making

them not mandatory.” App. (Jose Madrid) at 65. This came after both defense attorneys

had invoked Booker in their arguments. Id. at 57-63. These were not the only references

to the Booker ruling in the fairly short proceeding.

       It is simply inconceivable that the judge would have been unaware of the much

anticipated ruling by the Court on the guidelines, especially when he had just heard

counsel’s arguments. Thus, we reject the contention that the trial judge made an error of

law by treating the guidelines as mandatory.

       Each Defendant also contends that the district judge violated his Sixth Amendment

right to trial by jury by increasing his sentence on the basis of facts set out in the

Presentence Report, which the district judge found under the preponderance of the

evidence standard. We have repeatedly upheld this practice, holding that “so long as the

district court applies the Guidelines in an advisory, rather than a mandatory, fashion, it

may rely on facts found by a judge to be true based on a preponderance of the evidence.”

United States v. Bustamante, 454 F.3d 1200, 1202 (10th Cir. 2006).

       We note that Jose Madrid does not challenge the sufficiency of the evidence to

                                              -24-
support, by the preponderance of the evidence standard, the findings of the PSR that were

adopted by the court. Steve Madrid makes some criticism of the evidence and, in

particular, of the estimates of drug quantity produced by the probation officer who

prepared the Presentence Report. The drug quantity calculations were based on the

testimony of the three cooperating witnesses. The testimony of Kim Gaivan referred only

to her two controlled buys, and the methamphetamine she purchased was turned over to

officers, weighed, and tested for purity. No exception to that evidence is argued on

appeal.

       It is the estimates based on the testimony of John Cook and Melissa McKelvey that

Steve Madrid contests. For example, he argues that a chemist must qualify as an expert

before being allowed to testify that he or she identified a substance as methamphetamine,

but that these lay witnesses were permitted to simply declare that the substances they

regularly acquired from the Defendants were methamphetamine. However, our cases have

not required scientific evidence to prove that a substance is a controlled substance as

charged, even when applying the beyond a reasonable doubt standard. See United States

v. Sanchez DeFundora, 893 F.2d 1173, 1175-76 (10th Cir. 1990). Considering that these

witnesses were using the drug as well as selling it, their testimony was sufficiently

reliable to meet the preponderance of the evidence standard. Id. See also United States v.

Cantley, 130 F.3d 1371, 1379 (10th Cir. 1997).5



       5
       A thorough discussion of the issue is found in the opinions in an unpublished
case, United States v. Jackson, 1998 WL 642410, 161 F.3d 18 (table) (10th Cir. 1998).

                                            -25-
       Steve Madrid’s challenge to the estimations of drug quantity based on the

testimony of cooperating witnesses Cook and McKelvey is too vague and cursory to merit

discussion. The judge adopted the findings of the Presentence Report, which were based

on the trial testimony as summarized, supra. We have consistently held that it is

permissible for the sentencing judge to make estimates as long as the information relied

upon has support in the evidence and “bears sufficient indicia of reliability.” United

States v. Dalton, 409 F.3d 1247, 1251 (10th Cir. 2005). Because Mr. Madrid does not

allege any specific error in this process, we need not consider this point further.

       Steve Madrid also challenges the ruling that his conviction on Count VI (which

involved the rifle found at his home on April 17, 2003) was a second or subsequent

conviction for violation of 18 U.S.C. § 924, a ruling which was based on his conviction

on Count III (for brandishing a gun in his encounter with John Cook in October 2001).

Madrid contends that his rights were violated because the indictment did not specifically

charge a violation of 18 U.S.C. § 924(c)(1)(C)(I) and the jury did not separately find that

he had a previous conviction. This argument is unpersuasive. The fact of a prior

conviction is the one exception to the Fifth and Sixth Amendment holdings of Booker and

its predecessors. In Almendarez-Torres v. United States, 523 U.S. 224, 247 (1998), the

Supreme Court held that the existence of a prior conviction is merely a sentencing factor,

and not a separate element of the offense that must be pleaded in an indictment. In

United States v. Moore, 401 F.3d 1220, 1224 (10th Cir. 2005), we held that




                                             -26-
Almendarez-Torres remains good law after Booker.6

       This argument would thus have had no merit if the prior conviction had come from

a different court and jury. This argument is even weaker in this case, where the same jury

found the fact on which the sentencing enhancement was based. The jury had, obviously,

convicted him on Count III; there was no further finding for the jury to make.7



HARTZ, J., writing Part III-D, joined by MURPHY, J.:



                                            D

       We fully join Parts I through III-C of Judge Holloway’s opinion, which disposes of

all issues in Steve Madrid’s appeal, No. 05-2090, and all but one issue in Jose Madrid

Jr.’s appeal, No. 05-2088.

       The remaining issue is Jose Madrid’s challenge to the reasonableness of his

sentence. We have recognized two components to the reasonableness of a sentence: (1)

the procedure employed in imposing sentence and (2) the length of the sentence. See

United States v. Kristl, 437 F.3d 1054, 1055 (10th Cir. 2006). The defendant need not



       6
        We note, however Justice Thomas’s concurring opinion in Shepard v. United
States, 544 U.S. 13, 27 (2005) (Thomas, J., concurring) (stating Almendarez-Torres “has
been eroded by the Court’s subsequent Sixth Amendment jurisprudence, and a majority
of the Court now recognizes that Almendarez-Torres was wrongly decided”).


       7
       Nor is there any error in the fact that the “prior” conviction came in the same
proceeding as the “subsequent” conviction. Deal v. United States, 508 U.S. 129 (1993).

                                           -27-
object in district court to the reasonableness of the length of a sentence. See United States

v. Lopez-Flores, 444 F.3d 1218, 1221 (2006). But failure to object to the court’s

procedures forfeits the objection so that appellate review of those procedures is limited to

plain error. See id.

       Mr. Madrid’s challenge on appeal encompasses both the district court’s procedures

and the length of his sentence. His procedural claim is that the court failed to consider

several mitigating circumstances that demanded a shorter sentence. At sentencing,

however, Mr. Madrid did not protest that the court had not explicitly addressed those

circumstances when it handed down its sentence. Thus, we review for plain error.

       Our recent decision in United States v. Ruiz-Terrazas, No. 06-2138 (Feb. 26, 2007)

held that when, as here, the district court imposes a sentence within the guidelines range,

the court must provide “only ‘a general statement noting the appropriate guideline range,

and how it was calculated.’” Id. at 11 (quoting Lopez-Flores, 444 F.3d at 1222 (further

internal quotation marks omitted)). Mr. Madrid suggests no failure in this regard. When

this requirement is satisfied, “we will step in and find error [only] when the record gives

us reason to think that our ordinary . . . presumption that the district court knew and

applied the law is misplaced.” Id. at 12–13. That presumption is a strong one,

particularly when reviewing an experienced judge on a matter that frequently comes

before him. We are disinclined to reject the presumption on plain-error review, when a

simple objection in district court could have resolved any ambiguity. Accordingly, we

deny Mr. Madrid’s challenge to the sentencing procedure.

                                             -28-
       As for the reasonableness of the sentence, we recognize that it is quite harsh. But

harsh sentencing for drug offenses is clearly federal policy. In that light we hold that

Mr. Madrid’s sentence was not unreasonable.



                                           Entered for the Court



                                           Per Curiam




                                            -29-
Nos. 05-2088 and No. 05-2090, United States v. Madrid, et al.

HOLLOWAY, Circuit Judge, dissenting in part:

       Jose Madrid contends that his sentence is unreasonable. We have held, however,

that a guidelines-based sentence is presumptively reasonable. United States v. Kristl, 437

F.3d 1050, 1054 (10th Cir. 2006). We have also held that the sentencing judge is not

required to discuss, specifically and on the record, each of the statutory factors found in 18

U.S.C. § 3553(a). Nevertheless, in United States v. Sanchez-Juarez, we held that

       where a defendant has raised a nonfrivolous argument that the § 3553(a)
       factors warrant a below-Guidelines sentence and has expressly requested
       such a sentence, we must be able to discern from the record that “the
       sentencing judge [did] not rest on the guidelines alone, but . . . consider[ed]
       whether the guidelines sentence actually conforms, in the circumstances, to
       the statutory factors.”

446 F.3d 1109, 1117 (10th Cir. 2006) (quoting United States v. Cunningham, 429 F.3d

673, 676 (7th Cir. 2005)) (emphasis added; alterations in original).1

       I am convinced that a nonfrivolous argument was made below that the sentence was

unreasonable in Jose Madrid’s circumstances. Appellant’s App. at 62-63. These

circumstances are undisputed: Jose has worked since he was eleven years old and before

this offense had operated a family business, the J and J Pressure Wash. PSR at 14. He

was a high school graduate in 1996 and co-owner of the family business in Dexter, New

Mexico since 1993. Id. at 15. His previous employer, Southwest Concrete, had said that


       1
        Cf. United States v. Lopez-Flores, 444 F.3d 1218, 1222 (10th Cir. 2006) (holding
that where “defendant has not raised any substantial contentions concerning non-
Guidelines § 3553(a) factors and the district court imposes a sentence within the
Guidelines range, our post-Booker precedents do not require the court to explain on the
record how the § 3553(a) factors justify the sentence”).
Jose “was a good worker and he would be eligible for re-employment with this company.”

Id. at 16. Jose had also worked for Leprino Foods in Roswell from 1998 through 2000.

Id.

       Jose was 27 years old at the time of the PSR and was married with three children:

Sandra, six years old; Kassandra, three years old; and Manuel, one year old, who has a

breathing disorder requiring frequent hospitalization. Jose had no criminal history points.

He had only minor traffic violations and the instant first-time drug offense. Id. at 63.

       While the offense of conviction is serious, as in Sanchez-Juarez, I find nothing in

the record from which we can discern whether the sentencing judge relied on the

guidelines alone, or whether he made the mandatory determination that the sentence based

on the guidelines conformed, under the particular circumstances of this individual

defendant, to the statutory factors. I note that the statutory minimum sentence for this

offense is ten years. 21 U.S.C. § 841(b)(1)(A). Accordingly, I am convinced that we

should remand to the district court with instructions to vacate the sentence of Jose Madrid

so that he can be re-sentenced.




                                             -2-